[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                        FILED
                                                             U.S. COURT OF APPEALS
                             No. 11-11368                      ELEVENTH CIRCUIT
                         Non-Argument Calendar                     JUNE 14, 2012
                       ________________________                     JOHN LEY
                                                                     CLERK
                D.C. Docket No. 5:10-cr-00265-AKK-PWG-1



UNITED STATES OF AMERICA,

                               llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                   versus

ERIC RAMON TAPSCOTT,
a.k.a. Ick,

                             lllllllllllllllllllllllllllllllllllllllDefendant-Appellant.


                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (June 14, 2012)

Before MARCUS, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      Bill Barnett, appointed counsel for Eric Tapscott, has filed a motion to

withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merits of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Tapscott’s convictions and sentences are AFFIRMED.




                                          2